J-S49033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KIMBERLY REICK                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WEEKDAY MINISTRIES CHILD CARE              :   No. 160 WDA 2020
    CENTER                                     :

                Appeal from the Order Entered October 19, 2019
       In the Court of Common Pleas of Allegheny County Civil Division at
                            No(s): GD-19-005582


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED DECEMBER 29, 2020

        Appellant, Kimberly Reick (“Ms. Reick”), appeals from the order entered

in the Court of Common Pleas of Allegheny Country, which granted the motion

for judgment on the pleadings filed by Weekday Ministries Child Care Center

(“Weekday Ministries”) and dismissed with prejudice Ms. Reick’s complaint.

After a careful review, we transfer this appeal to the Pennsylvania

Commonwealth Court.

        The relevant facts and procedural history are as follows: On April 15,

2019, Ms. Reick filed a complaint against Weekday Ministries. Therein, she

averred Weekday Ministries operates a daycare in a church and receives state


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49033-20


funds through the Child Care Information Services program, which provides

subsidized child care assistance for low-income families.

      Ms. Reick indicated that, for six years, she was an assistant group

supervisor at Weekday Ministries, and she had an exemplary record with no

significant disciplinary or performance issues. As part of her job duties, Ms.

Reick worked with Annie Buzon, who was one of the church’s lead teachers.

      Ms. Reick averred that, on or about October 4, 2018, Ms. Reick and Ms.

Buzon had a disagreement wherein Ms. Reick informed Ms. Buzon that she

believed Ms. Buzon was permitting too many staff members to go on break at

the same time, thus creating an inappropriate ratio of staff members to

children.   Ms. Reick indicated she raised this issue to Ms. Buzon again on

October 5, 2018, at which point Ms. Buzon “began yelling at a level that was

so loud that it was scaring children, and [Ms. Reick] believes lead [sic] to

emails from parents.” Ms. Reick’s Complaint, filed 4/15/19, at 3 ¶ 16.

      Ms. Reick indicated that, on or about October 15, 2018, she “took

issue…with the way that Ms. Buzon was handling a child in her control, noting

that Ms. Buzon was inappropriately squeezing and pulling the child in order to

direct the child.” Id. at ¶ 18. Ms. Reick contended she voiced her concerns

to Ms. Buzon, who responded by “squeezing the child’s wrist and hand even

tighter[.]” Id. at ¶ 19.

      Ms. Reick averred she reported her concerns about Ms. Buzon’s

treatment of the child to Mettelise Ziegler, who is the director of the church’s


                                     -2-
J-S49033-20


daycare. Ms. Reick indicated “Ms. Ziegler responded in a way that [Ms. Reick]

thought was inappropriate and somewhat dismissive, indicating that she did

not see the problem.”       Id. at ¶ 21. Ms. Reick told Ms. Ziegler that “she felt

the restraint and handling of the child that she witnessed was in violation of

state laws and regulations regarding the restraint and handling of children.”

Id. at 4 ¶ 22. Ms. Ziegler told Ms. Reick she would report the issue to the

pastor of the church.

      Ms. Reick contended that, on or about October 17, 2018, Ms. Ziegler

gave her a note indicating she was to meet with the pastor in his office at 2:00

p.m. Ms. Reick averred that, during the meeting, the pastor asked Ms. Reick

what personal problem she was having and why she was letting the problem

affect her work.   Ms. Reick indicated she informed the pastor she had no

personal problems but that she had issues with Ms. Buzon’s handling of the

children, which she believed was in violation of state regulations and standards

for the care of children.

      Ms. Reick contended that, on October 18, 2018, which was her final day

of work at Weekday Ministries, the following transpired:

      30. On about October 18, 2018, [Ms. Reick] entered work and
      noticed very few individuals were talking with her.
      31. At one point during the day Ms. Buzon acting directly in front
      of [Ms. Reick] grabbed the hand of the child that was the subject
      of [Ms. Reick’s] initial complaints and then immediately dropped
      it looking directly at [Ms. Reick].
      32. At 2:00 p.m. on that same date, [Ms. Reick] was called into
      another meeting with the [p]astor, and also Ms. Ziegler, and was
      terminated for “not being able to get over it.”

                                        -3-
J-S49033-20


       33. [Ms. Reick] indicated back to Ms. Ziegler, you mean not being
       able to get over the unsafe conduct of Ms. Buzon and the probable
       violations of state regulations, to which Ms. Ziegler replied yes.

Id. at 4-5 ¶¶ 30-33.

       Based on the aforementioned, Ms. Reick averred she was terminated

because she properly complained about Ms. Buzon’s improper handling of the

children.   Specifically, in Count 1, she averred her termination constituted

retaliation and discrimination in violation of the Pennsylvania Whistleblower

Law (“Whistleblower Law”), 43 Pa.C.S.A. §§ 1421-1428.         In Count 2, she

presented a claim of wrongful termination.1

       On June 24, 2019, Weekday Ministries filed an answer with new matter.

Therein, Weekday Ministries noted that it is a nonprofit religious institution.

Specifically, it is a ministry of Mt. Lebanon United Methodist Church. Weekday

Ministries averred that, following a meeting with the pastor, Ms. Reick was

terminated because she continued to be insubordinate to the pastor and had

a hostile attitude toward Ms. Buzon.

       Ms. Reick filed a reply to Weekday Ministries’ new matter, and on August

5, 2019, Weekday Ministries filed a motion for judgment on the pleadings, as

well as a brief in support thereof. Therein, as to Count 1 of the complaint,

Weekday Ministries indicated its church permits children, whose tuition is paid


____________________________________________


1 In Count 3, Ms. Reich presented a claim of defamation; however, she
subsequently voluntarily withdrew this claim and/or agreed to its dismissal.


                                           -4-
J-S49033-20


in part or in whole by state assistance, to attend the daycare. Weekday

Ministries indicated it is undisputed that it is a private nonprofit religious

institution. Weekday Ministries averred that, as it relates to the Whistleblower

Law, the fact the nonprofit religious institution received public funds for

children’s tuition did not convert it from a nonprofit “private employer” to a

“public body.” Additionally, Weekday Ministries averred Ms. Reich’s claim is

based on a report of “wrongdoing” and not on a report of “waste.”2 Thus,

Weekday Ministries argued it was entitled to judgment on the pleadings as to

Count 1.



____________________________________________


2Pennsylvania’s Whistleblower Act relevantly provides:
     (a) Persons not to be discharged.--No employer may
     discharge, threaten or otherwise discriminate or retaliate against
     an employee…because the employee or a person acting on behalf
     of the employee makes a good faith report…to the employer or
     appropriate authority an instance of wrongdoing or waste by a
     public body or an instance of waste by any other employer as
     defined in this act.
43 Pa.C.S.A. § 1423 (bold in original).
     “Employer” is defined as follows:
     “Employer.” A public body or any of the following which receives
     money from a public body to perform work or provide services
     relative to the performance of work for or the provision of services
     to a public body:
            (1) An individual.
            (2) A partnership.
            (3) An association.
            (4) A corporation for profit.
            (5) A corporation not for profit.
43 Pa.C.S.A. § 1422 (bold in original).




                                           -5-
J-S49033-20


       As to Count 2 of the complaint, Weekday Ministries averred Ms. Reich

failed to plead a recognized exception to the at-will employment doctrine.

       On October 8, 2019, Ms. Reich filed a response, and by order dated

October 19, 2019, but filed on October 16, 2019, the trial court granted

Weekday Ministries’ motion for judgment on the pleadings and dismissed with

prejudice Counts 1 and 2 of Ms. Reich’s complaint. This appeal followed.3

       On appeal, Ms. Reich sets forth the following issues in her “Statement

of the Questions Involved” (verbatim):

       A. Whether a daycare center for children qualifies as a “public
          body” for purposes of the Pennsylvania Whistleblower Law
          because they accept and receive state funds for payment of
          services for a number of their clients?
       B. Whether a person can pursue a wrongful termination claim as
          an exception to the at will employment doctrine, related to and
          in addition to the violation of the Pennsylvania Whistleblower
          Law?

Appellant’s Brief at 4 (suggested answers omitted).



____________________________________________


3 On November 18, 2019, Ms. Reich filed a notice of appeal to this Court, and
on December 6, 2019, this Court issued a rule to show cause as to why Ms.
Reich’s appeal should not be quashed as untimely. Ms. Reich responded there
was a breakdown in the trial court which caused confusion as it related to the
trial court’s post-dating of the order. By per curiam order entered on
December 30, 2019, this Court dismissed Ms. Reich’s appeal without prejudice
for her to seek permission in the trial court to appeal nunc pro tunc. On
January 7, 2020, Ms. Reich filed a motion for allowance of appeal nunc pro
tunc, and the trial court granted the motion on January 24, 2020. This appeal
followed on January 28, 2020.




                                           -6-
J-S49033-20


       Initially, we note Ms. Reich avers this Court has jurisdiction over this

appeal under 42 Pa.C.S.A. § 742, and Weekday Ministries does not contend

otherwise. Thus, although “the appeal is perfected, and we have discretion to

retain jurisdiction,” Trumbull Corp. v. Boss Constr., Inc., 747 A.2d 395,

398–99 (Pa.Super. 2000), we “may, sua sponte, raise the issue of whether an

appeal should be transferred to the Commonwealth Court.” Smith v. Ivy Lee

Real Estate, LLC, 152 A.3d 1062, 1065 (Pa.Super. 2016).

       By statute, this Court has jurisdiction regarding appeals from final

orders of the courts of common pleas, except when jurisdiction is vested in

the Supreme Court or the Commonwealth Court. 42 Pa.C.S.A. § 742. The

jurisdiction of the Commonwealth Court regarding appeals from final orders

of the common pleas courts is limited by statute. 42 Pa.C.S.A. § 762.

       Relevant to this appeal, 42 Pa.C.S.A. § 762 provides as follows:

       § 762. Appeals from courts of common pleas
       (a) General rule.--Except as provided in subsection (b),[4] the
       Commonwealth Court shall have exclusive jurisdiction of appeals
       from final orders of the courts of common pleas in the following
       cases:
                                        ***
       (5) Certain private corporation matters.--
____________________________________________


4Subsection 762(b) provides:
      (b) Exception.--The Commonwealth Court shall not have
      jurisdiction of such classes of appeals from courts of common
      pleas as are by section 722 (relating to direct appeals from courts
      of common pleas) within the exclusive jurisdiction of the Supreme
      Court.
42 Pa.C.S.A. § 762(b). This Subsection is not applicable to the instant matter.


                                           -7-
J-S49033-20


              (i) All actions or proceedings relating to corporations
              not-for-profit arising under Title 15 (relating to
              corporations and unincorporated associations) or
              where is drawn in question the application,
              interpretation or enforcement of any provision of the
              Constitution, treaties or laws of the United States, or
              the Constitution of Pennsylvania or any statute,
              regulating in any such case the corporate affairs of
              any corporation not-for-profit subject to Title 15 or the
              affairs of the members, security holders, directors,
              officers, employees or agents thereof, as such.
              (ii) All actions or proceedings otherwise involving the
              corporate affairs of any corporation not-for-profit
              subject to Title 15 or the affairs of the members,
              security holders, directors, officers, or employees or
              agents thereof, as such.

42 Pa.C.S.A. § 762(a)(5) (bold in original) (footnote added).

        “[I]n deciding whether this Court has appellate jurisdiction, we must

consider all of the potential issues underlying the parties’ theories of the case.

If any potential substantive issue (or participation of a particular party)

invokes the Commonwealth Court’s jurisdiction, transfer is appropriate, and

we must transfer prior to reaching the merits of the appeal.” Mohn v. Bucks

County Republican Comm., 218 A.3d 927, 934 (Pa.Super. 2019) (en banc)

(emphasis omitted) (“Mohn I”). In Mohn I, this Court transferred an appeal

to the Commonwealth Court because it implicated provisions of the Election

Code.

        Following transfer, the Commonwealth Court noted an additional basis

for its exercise of exclusive subject-matter jurisdiction. The Court held:

        we have [also] been conferred with appellate jurisdiction pursuant
        to Section 762(a)(5)(ii) of the Judicial Code, which states that this

                                        -8-
J-S49033-20


      “Court shall have exclusive jurisdiction of appeals from final orders
      of the courts of common pleas in all actions or proceedings
      otherwise involving the corporate affairs of any corporation not-
      for-profit subject to Title 15 or the affairs of the members,
      directors, officers, or agents thereof.” 42 Pa.C.S.A. §
      762(a)(5)(ii). See also Comment to Section 9112 of the
      Pennsylvania Uniform Unincorporated Nonprofit Association Law
      (Nonprofit Association Law), 15 Pa.C.S. § 9112 cmt. (“This
      chapter applies to all nonprofit associations, whether they be
      classified as religious, public benefit or mutual benefit or whether
      they are classified as tax exempt. Therefore, the chapter covers
      unincorporated philanthropic, educational, scientific, social and
      literary clubs, unions, trade associations, and political
      organizations, such as political parties”).

Mohn v. Bucks County Republican Comm., No. 24 C.D. 2018, 2020 WL

1079247, at *1 n.1 (Pa. Cmwlth. Mar. 6, 2020) (some punctuation omitted)

(unpublished decision) (“Mohn II”). Because the Bucks County Republican

Committee was a nonprofit association, the Commonwealth Court agreed with

our decision to transfer that appeal to it.

      In the case sub judice, the defendant/appellee is a daycare ministry of

the Mt. Lebanon United Methodist Church, which is a nonprofit religious

institution. At issue is the application of Pennsylvania’s Whistleblower Law to

an employee of the church’s daycare, as well as employment decisions made

by the pastor of the church.

      We, therefore, conclude this appeal implicates the corporate affairs of

the nonprofit religious institution and/or the affairs of its employees or agents.

42 Pa.C.S.A. § 762(a)(5). Further, at least one of Ms. Reich’s issues draws

into question the application, interpretation, or enforcement of a Pennsylvania

statute (the Whistleblower Law) as applied to the corporate affairs of the

                                      -9-
J-S49033-20


nonprofit religious institution and its employees. Id. Accordingly, the

Commonwealth Court has exclusive appellate jurisdiction over this appeal.

See id.

      We note this Court has repeatedly held that, pursuant to 42 Pa.C.S.A. §

762(a)(5), jurisdiction over an appeal involving an action involving church

affairs properly lies with the Commonwealth Court. See African Union First

Colored Methodist Protestant Church v. Shell, 627 A.2d 188, 189

(Pa.Super. 1993); Orthodox Church in America v. Mikilak, 496 A.2d 403

(Pa.Super. 1985).     Consequently, we transfer Ms. Reich’s appeal to the

Commonwealth Court for disposition. See 42 Pa.C.S.A. § 5103(a) (“A matter

which is within the exclusive jurisdiction of a court…of this Commonwealth but

which is commenced in any other tribunal of this Commonwealth shall be

transferred   by    the      other     tribunal     to   the   proper    court…of    this

Commonwealth[.]”).

      Case    transferred     to     the   Commonwealth        Court.   Superior    Court

jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2020



                                           - 10 -